REASONS FOR ALLOWANCE
1.	Claims 1-6 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the newly cited closest prior art of record.
	SHERMAN et al. (United States Patent Application Publication No. US 2018/0309831 A1), hereinafter “SHERMAN” discloses an Internet of Things (IoT) system including a publisher computer connected to IoT devices.  The publisher computer executes operations to provide data for the IoT devices to a remote computer which may be included in a cloud infrastructure.  The publisher computer can receive data from the IoT devices, convert the data to a publisher-subscriber format that conforms to a predetermined specification, and transmit the data to the cloud infrastructure or other remote computers (See SHERMAN, Abstract).	More particularly, in FIG. 2, SHERMAN discloses a block diagram of a publisher computer 120 and other components of a system 100, including a client 121, publisher 123, server 122, IoT devices 110a-c, which may include remote servers 111a-c, respectively, and a local computer 112 with a client 113 running thereon (See SHERMAN, FIG. 2, paragraph [0022]).  SHERMAN teaches that the client 121 maintains a list of the subscriptions to the servers 111a-c, so the client 121 can keep (See SHERMAN, FIG. 2, paragraph [0033]).
	LEE SUNG JONG (Korean Patent Application KR 20180014031 A), hereinafter “JONG,” discloses an invention related to a security system for an industrial cloud connector, and method thereof.  The security system comprises a process data acquiring device which transmits process data acquired from at least one manufacturing facility inside a factory through a plurality of sensors, along with unique identification information of each manufacturing facility, and a cloud connector device which receives the unique identification information along with the process data on each manufacturing facility transmitted from the process data acquiring device, assigns metadata based on the unique identification information through a plurality of channels encoded by a different bitrate from one another according to a type and size of the process data on JONG teaches that the security system for an industrial cloud connector and the method thereof are able to increase a data processing speed by classifying the same into channels with a different bit rate according to the type and size of processing data acquired from at least one manufacturing facility inside a factory, and are able to effectively convert and transmit data transmitted from each of the channels by assigning metadata (See JONG, Abstract).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 5), including executing an application referring to a database storing the machine information; acquiring a list including transmission destinations and 
	Dependent claims 2-4 further limit the allowed independent claim 1; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441